Title: To George Washington from Claude-Anne, Marquis de Saint-Simon, 6 September 1780
From: Saint-Simon, Claude-Anne, Marquis de
To: Washington, George


                        
                            Au cap Francais ce 6. sbre. 1780.
                        
                        je profitte, Monsieur, avec empressement du depart du batteau la Pollie de Rodeislande pour me rappeller a
                            l’honneur de votre souvenire et a l’ancienne amitié dont vous avés bien voulu me combler: j’aurais enchanté d’etre apporté
                            de la cultiver en servant tous vos ordres, mais, il parait, que je suis releguer dans la zone torride, et destiné suivant
                            toutes les apparrences a servire avec les espagnols: je crois que nous nous accorderons parfaitement bien ensemble: ce que
                            j-ay vu de leurs troupes a la martinique et a la guadeloupe m-a parut tres beau et mr De Navia Lieutenant general qui les
                            commendent ait tres prope a inspirér la plus grande confiance: je suis partis de la martinique le 3e juillet avec un corps
                            de troupe qui devait etre de deux mils hommes, mais qui n-a peut etre que de 1700, le Roy a bien voulu m’en donner le
                            commendement en chef. j-ay eu ordre de me rendre icy, j’attends que l’on vienne me chercher j’espere que cela ne tardera
                            pas: il ait heureux que nous ayons ete tranquil quelques tems, car les mois d’aoust et de septembre, tout ceux de l’année
                            les plus chaud et les plus malsains, pour le peu de tems que je suis icy; j’ay sur les 1700 hommes plus de 700 de malade,
                            cela serait bien pis, si nous operions. aulieu que vers la fin du mois prochain la chaleur ait plus temperé ensuitte
                            jusqu-a celuy d’avril, nous aurons la temperature du mois de may en France. quand nous commencerons a Respirer, vous aurés
                            grand froid.
                        si les espagnols entrait dans la floride et qu-il fussent vers le nord et vous, monsieur, vers le sud, nous
                            nous rejoindrions l’eté prochain, je crois que nous n’entreprendrons rien sur la jamaïque, les anglais mettent tous leurs
                            soins pour qu’elle soit en etat de se deffendre. Rodney qui ait Resté aux isles du vent, a envoyer l’amiral Rolley avec
                            dix vaisseaux de guerre et quatre Regimens nouvellement arrivés d’europe. de sorte que cette isle ait tres bien pourvu et
                            ces murs remplies de vaisseaux anglais.
                        Mr Le cte De guichen a laisser icy Mr Le cher De monteil avec neuf vaisseaux qui sont le Palmier, la
                            victoire, l’intrepride et le destin tous de 74, et l’actionnaire, le caton, le Reflechi, le solitaire, et le triton de 64,
                            mais le dernier ayant si peu de batterie que quoique ces mers soyent belles, ont a ete obligé de le razer et de luy oter
                            ses canons de gaillards, de sorte que cela ne fait plus qu’un 54. tous les autres vaisseaux sont beaux et bons mais on ne
                            leur a pas laissé de matelots, car pour sept vaisseaux qui viennent d’alterations, il a fallut pour les mettre en etat de
                            sortire leur donner 800 hommes ce qui fait une grande partie de la garnison: j’ignore comme ils feront, quand je serais
                            partie avec mes troupes, car dans ce moment cy ce sont elles qui font tout le service de la place, il faut esperer que le
                            convoy que l’on attend depuis plus de deux mois arrivera enfin, et a amenera du Recous aux Regts qui sont dans cette
                            colonie qui sont presqu’entierement detruit, et qui-il m’ammenera six cent hommes de Regt de touraine qui ont ete obligé
                            de Relacher en France.
                        je ne negligerais, Monsieur, aucunes occasions de me rappeller a votre souvenire, de vous faire part de nos
                            operations ou de ce qui se passera d’interressant dans cette partie, je serais infiniment flatte que vous voulussies bien
                            me donner de vos nouvelles et etre persuadé de l’attachement le plus sincer et le plus inviolable avec le quel j’ay
                            l’honneur d’etre, Monsieur, votre tres humble et tres obeissant serviteur
                        
                            St Simon
                        
                        
                            Mr, le maire colonel au service des insurgens, qui veut bien se charger de ma lettre
                                pour vous, me demande de vous le recommandé, il me parait rempli de zele et de volonté, je le
                                connois peu, mais j’en ai oui dire du bien icy a quelques personnes.
                        

                    